This is a review, pursuant to article 78 of the Civil Practice Act, of the orders and determinations of the Public Service Commission dated May 13, 1947, and September 25, 1947. The order of May 13, 1947, denied the petition of the Travelers Express Company for authority to exercise a franchise and to issue certain securities, and also denied a'petition by Travexeo, Inc., for authority to purchase, acquire and hold shares of stock of the Travelers Express Company. The order, dated September 25, 1947, denied a rehearing. The Travelers Express Company, an unincorporated association, applied for a certificate of public convenience and necessity pursuant to section 53 of the Public Service Law to engage in the general express transportation business. It entered into a contract for the consideration of $3,500 a year with the Grasse River Railroad Corporation, a railroad which connected with the Adirondack Division of the New York Central Railroad at Childwold and extended a distance of approximately 16 miles to Cranberry Lake. The Interstate Commerce Commission granted the railroad permission to abandon approximately 13.2 miles of its main line. The purpose of this contract with the railroad company was twofold, namely, to meet the provisions of subdivision 9 of section 2 of the Public Service Law and bring the Travelers Express Company within the meaning of “ common carrier ”, and to overcome the prohibition of section 180 of the Banking Law. The main purpose to be achieved by the contract between the express company and the railroad was to permit the express company, which in turn would be allowed to sell the stock to Travexeo, Inc., to deal with bills of exchange, travelers’ checks and to engage in a general remittance business. The receipts of the express service of the railroad for 1944 were $171, for 1945, $217, and for 1946, $369. Said receipts were before the abandonment of 13.2 miles of the railroad. It is difficult to conceive how much express business could be done on 2.8 miles of road. There appears to be no evidence to show that the Travelers Express Company intends to improve or expand the service over and above that now performed by the railroad company with which it made the contract. The orders of the Public Service Commission are confirmed. Orders of the Public Service Commission unanimously confirmed, with $50 costs and disbursements. Present — Hill, P. J., Heiiernan, Foster, Russell and Deyo, JJ. [See post, p. 855.]